DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Examiner acknowledges and accepts the amending of claims 1, 8, 16, 23, cancellation of claims 25, 27, and newly added claims 28, 29.
Allowable Subject Matter
Claims 1-8, 16-24, 26, 28, and 29 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art fails to disclose or suggest “wherein a shape of the non-eutectic solder conforms to a shape of a first recess of the first heat sink plate and a second recess of the second heat sink plate” in combination with the rest of the limitations as respectively recited in claims 1 and 16. In particular, TRINKS merely discloses the liquid metal 21 fills between the first and second heat sinks 9/10 and the amplifier rod 1 and partially contacts the amplifier rod 1 within the first and second recesses 20/16, but fails to disclose or suggest the liquid metal 21 conforms to a shape of the first and second recess 20/16. Therefore, claims 1 and 16 are allowable over the cited prior art and dependent claims 2-8, 17-24, 26, 28, and 29 are also allowable as they directly or indirectly depend on claims 1 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUANDA ZHANG whose telephone number is (571)270-1439. The examiner can normally be reached M-F 10:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINSUN HARVEY can be reached on (571)272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YUANDA ZHANG/Primary Examiner, Art Unit 2828